Case 1:19-cv-22528-CMA Document 1 Entered on FLSD Docket 06/18/2019 Page 1 of 15



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION
                              Case No. ________________________

  PATRICIA PALACIOS, and other similarly              )
  situated individuals,                               )
                                                      )
               Plaintiffs,                            )
                                                      )
  v.                                                  )
                                                      )
  ST. TROPEZ II, LLC; ST. TROPEZ                      )
  CONDOMINIUM I ASSOCIATION, INC.;                    )
  ST. TROPEZ CONDOMINIUM II                           )
  ASSOCIATION, INC.; ST. TROPEZ                       )
  CONDOMINIUM III ASSOCIATION, INC.;                  )
  ALL THAT SPARKLES JANITORIAL                        )
  SERVICES, INC.; and ROSARIO                         )
  MARTINEZ,                                           )
                                                      )
               Defendants.                            )
                                                      )

                                            COMPLAINT

        Plaintiff PATRICIA PALACIOS (“Plaintiff”) and other similarly situated individuals sue

  Defendants ST. TROPEZ II, LLC; ST. TROPEZ CONDOMINIUM I ASSOCIATION, INC.;

  ST. TROPEZ CONDOMINIUM II ASSOCIATION, INC.; ST. TROPEZ CONDOMINIUM III

  ASSOCIATION, INC.; ALL THAT SPARKLES JANITORIAL SERVICES, INC.; and

  ROSARIO MARTINEZ (collectively, “Defendants”) and allege:

                                      NATURE OF THE ACTION




                                      SAENZ & ANDERSON, PLLC
                                 th
                      20900 NE 30 Avenue, Suite 800       Telephone: 305.503.5131           1
                      Aventura, Florida 33180             Facsimile: 888.270.5549
Case 1:19-cv-22528-CMA Document 1 Entered on FLSD Docket 06/18/2019 Page 2 of 15



           1.       This is an action to recover money damages for unpaid overtime and retaliation

  under the laws of the United States. This action also involves the application of the Family and

  Medical Leave Act of 1993, 29 U.S.C. § 2601 et seq. (the “FMLA”).1

                                                   JURISDICTION

           2.       This Court has jurisdiction pursuant to the Fair Labor Standards Act, 29 U.S.C.

  § 201-219 (Section 216 for jurisdictional placement) (the “FLSA”); 28 U.S.C. §1331; 28 U.S.C.

  § 1343(3) and (4); and 28 U.S.C. § 2617.

                                                         VENUE

           3.       Venue is proper under 28 U.S.C. § 1391(b) because the acts complained of by

  Plaintiff occurred within this judicial district and because Defendants have their principal place

  of business within the district, reside in the judicial district and because the employment records

  of Plaintiff are stored or have been administered in Miami-Dade County.

                                                       PARTIES

           4.       Plaintiff is a resident of Miami- Dade County, Florida, within the jurisdiction of

  this Honorable Court. Plaintiff is a covered employee for purposes of the FLSA.

           5.       At all times material to this Complaint, Plaintiff was an “eligible employee” as

  defined by the FMLA, 29 U.S.C. § 2611(2)(A); and an “employee” as defined by the FLSA,

  29 U.S.C. § 203(e).

           6.       Defendants ST. TROPEZ II, LLC; ST. TROPEZ CONDOMINIUM I

  ASSOCIATION, INC.; ST. TROPEZ CONDOMINIUM II ASSOCIATION, INC.; ST.

  TROPEZ CONDOMINIUM III ASSOCIATION, INC.; ALL THAT SPARKLES JANITORIAL

  SERVICES, INC. (collectively, the “Corporate Defendants”) and ROSARIO MARTINEZ (the

  1
   Plaintiff will file a charge of discrimination for sex and disability discrimination and retaliation against Defendants.
  She will move to amend this complaint once the EEOC issues its Notice of Right to Sue..

                                             SAENZ & ANDERSON, PLLC
                                        th
                            20900 NE 30 Avenue, Suite 800               Telephone: 305.503.5131                          2
                            Aventura, Florida 33180                     Facsimile: 888.270.5549
Case 1:19-cv-22528-CMA Document 1 Entered on FLSD Docket 06/18/2019 Page 3 of 15



  “Individual Defendant” or “Martinez”) are Florida companies and a Florida resident,

  respectively, having their main place of business in Miami-Dade County, Florida, and at all

  times material hereto were and are engaged in interstate commerce. Martinez, upon information

  and belief, resides in Miami-Dade County, Florida.

         7.       At all times material, Defendants were “employers” as defined by the FLSA,

  29 U.S.C. § 203(d) and the FMLA, 29 U.S.C. § 2611(4).

         8.       Defendants are joint employers, an integrated enterprise, or each one of them

  separately is an “employer” under the FLSA and the FMLA. There is an arrangement between

  Defendants as to the work Plaintiff was to perform at the St. Tropez in Miami-Dade County,

  Florida. Specifically, Defendant ALL THAT SPARKLES JANITORIAL SERVICES, INC.

  (“Sparkles”), a staffing company, was hired to provide housekeeping services at the St. Tropez in

  Miami-Dade County, Florida, and in turn Sparkles contracted with Plaintiff to provide these

  services. Plaintiff provided housekeeping services at the St. Tropez under the direction,

  supervision, and control of Sparkles and of the other Co-Defendants (the “St. Tropez

  Defendants”).

         9.       Defendants share employees or interchange employees, work in the direct interest

  of one another, and their employees are under the common control of both companies.

                                        GENERAL ALLEGATIONS

         10.      At all times material, Defendants employed Plaintiff. Plaintiff was employed as a

  housekeeper and worked on average approximately 60 hours per week. For her time, she was

  paid approximately $8.50 per hour and was never paid time and one half for the overtime she

  worked. In or about November of 2018, Plaintiff complained to Defendants that she was not

  getting paid overtime.


                                        SAENZ & ANDERSON, PLLC
                                   th
                        20900 NE 30 Avenue, Suite 800      Telephone: 305.503.5131               3
                        Aventura, Florida 33180            Facsimile: 888.270.5549
Case 1:19-cv-22528-CMA Document 1 Entered on FLSD Docket 06/18/2019 Page 4 of 15



          11.     Plaintiff performed her work admirably and was revered by her colleagues with

  whom she worked.

          12.     At all times relevant, Plaintiff’s daughter lived in Colombia and was diagnosed

  with a serious illness.

          13.     Plaintiff informed Defendants that her daughter was seriously ill and that she

  needed to take leave to care for her.

          14.     Defendants failed to provide Plaintiff with any FMLA paperwork prior to her

  leave and failed to tell Plaintiff that she was or may be entitled to FMLA leave.

          15.     On or about November 18, 2018, Plaintiff went to Colombia to care for her

  seriously ill daughter.

          16.     At all times relevant, Plaintiff kept Defendants informed of her daughter’s

  medical condition.

          17.     On or about November 21, 2018, Plaintiff’s daughter passed away and

  Defendants knew it.

          18.     On or about February 2, 2019, Plaintiff returned to Florida.

          19.     On or about February 10, 2019, Plaintiff returned to work for Defendants.

          20.     Defendants failed to provide Plaintiff with any FMLA paperwork upon her return

  from leave.

          21.     On or about February 17, 2019, Plaintiff informed her supervisor, Nicolas

  Gonzalez (“Gonzalez”), that she had a hemorrhage impairing her physical abilities.

          22.     On or about February 17, 2019, Plaintiff learned that the hemorrhage formed

  because she was pregnant, but that she subsequently suffered a miscarriage. Plaintiff informed

  Defendants that she needed to take leave to recover.


                                        SAENZ & ANDERSON, PLLC
                                   th
                        20900 NE 30 Avenue, Suite 800       Telephone: 305.503.5131            4
                        Aventura, Florida 33180             Facsimile: 888.270.5549
Case 1:19-cv-22528-CMA Document 1 Entered on FLSD Docket 06/18/2019 Page 5 of 15



         23.     On or about February 25, 2019, Plaintiff asked Defendants when she should

  return to work. Defendants did not respond.

         24.     On or about February 27, 2019, Gonzalez told Martinez that if Plaintiff did not

  return to work on February 25, 2019, then she “no longer had a job.”

         25.     Defendants thereafter terminated Plaintiff’s employment.

         26.     Defendants allege that Plaintiff was terminated because she did not greet the

  President of the building’s Association. However, this was clearly pretextual and simply an

  attempt to embarrass and humiliate Plaintiff.

                                 COUNT I: WAGE AND HOUR
                               VIOLATION BY THE CORPORATE
                              DEFENDANTS (UNPAID OVERTIME)

         27.     Plaintiff repeats and re-alleges paragraphs 1-11 as if fully stated herein.

         28.     This action is brought by Plaintiff and those similarly situated to recover from the

  Corporate Defendants unpaid overtime compensation, as well as an additional amount as

  liquidated damages, costs, and reasonable attorney’s fees under the provisions of 29 U.S.C.

  § 201 et seq., and specifically under the provisions of 29 U.S.C. § 207. Section 207(a)(1) states:

  “No employer shall employ any of his employees . . . for a work week longer than 40 hours

  unless such employee receives compensation for his employment in excess of the hours above-

  specified at a rate not less than one and a half times the regular rate at which he is employed.”

         29.     Jurisdiction is conferred on this Court by Title 28 U.S.C. § 1337 and by Title 29

  U.S.C. § 216(b). The Corporate Defendants are and, at all times pertinent to this Complaint, were

  engaged in interstate commerce. At all times pertinent to this Complaint, the Corporate

  Defendants operated as organizations which sell and/or market their services and/or goods to

  customers from throughout the United States and also provide their services for goods sold and


                                        SAENZ & ANDERSON, PLLC
                                   th
                        20900 NE 30 Avenue, Suite 800        Telephone: 305.503.5131                  5
                        Aventura, Florida 33180              Facsimile: 888.270.5549
Case 1:19-cv-22528-CMA Document 1 Entered on FLSD Docket 06/18/2019 Page 6 of 15



  transported from across state lines of other states, and the Corporate Defendants obtain and

  solicit funds from non-Florida sources, accept funds from non-Florida sources, use telephonic

  transmissions going over state lines to do their business, transmit funds outside the State of

  Florida, and otherwise regularly engage in interstate commerce, particularly with respect to their

  employees. Upon information and belief, the annual gross revenue of the Corporate Defendants

  was at all times material hereto in excess of $500,000 per annum, and/or Plaintiff and those

  similarly situated, by virtue of working in interstate commerce, otherwise satisfy the FLSA’s

  requirements.

         30.      By reason of the foregoing, the Corporate Defendants are and were, during all

  times hereafter mentioned, an enterprise or enterprises engaged in commerce or in the production

  of goods for commerce as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)

  and/or Plaintiff and those similarly situated were and/or are engaged in interstate commerce for

  the Corporate Defendants. The Corporate Defendants’ business activities involve those to which

  the FLSA applies. The Corporate Defendants, through their business activities, affect interstate

  commerce. Plaintiff’s work for the Corporate Defendants likewise affects interstate commerce.

  Plaintiff was employed by the Corporate Defendants as a housekeeper for the Corporate

  Defendants’ business.

         31.      While employed by the Corporate Defendants, Plaintiff worked approximately an

  average of 42.5 - 60 hours per week without being compensated at a rate of not less than one and

  one half times the regular rate at which she was employed. Plaintiff was employed as a

  housekeeper, performing the same or similar duties as that of those other similarly situated

  housekeepers whom Plaintiff observed working in excess of 40 hours per week without overtime

  compensation.


                                        SAENZ & ANDERSON, PLLC
                                   th
                        20900 NE 30 Avenue, Suite 800      Telephone: 305.503.5131                6
                        Aventura, Florida 33180            Facsimile: 888.270.5549
Case 1:19-cv-22528-CMA Document 1 Entered on FLSD Docket 06/18/2019 Page 7 of 15



          32.      Plaintiff worked for the Corporate Defendants from approximately December 21,

  2017, through February 25, 2019. In total, Plaintiff worked approximately 62 compensable

  weeks under the FLSA, or 62 compensable weeks if counted 3 years back from the date of the

  filing of the instant action.

          33.      The Corporate Defendants paid Plaintiff on average approximately $8.50 per

  hour.

          34.      However, the Corporate Defendants did not properly compensate Plaintiff for

  hours that Plaintiff worked in excess of 40 per week.

          35.      Plaintiff seeks to recover unpaid overtime wages accumulated from the date of

  hire and/or from three (3) years preceding the date of the filing of this Complaint.

          36.      Prior to the completion of discovery and to the best of Plaintiff’s knowledge, at

  the time of the filing of this Complaint, Plaintiff’s good faith estimate of unpaid overtime wages

  is as follows:




                                         SAENZ & ANDERSON, PLLC
                                    th
                         20900 NE 30 Avenue, Suite 800      Telephone: 305.503.5131               7
                         Aventura, Florida 33180            Facsimile: 888.270.5549
Case 1:19-cv-22528-CMA Document 1 Entered on FLSD Docket 06/18/2019 Page 8 of 15




                                                       CALCULATION -
                                                       HOURLY

  START DATE FOR COMPENSABLE WEEKS                                  12/21/2017

  END DATE FOR COMPENSABLE WEEKS                                      2/25/2019

  TOTAL COMPENSABLE WEEKS                                         61.57142857

  HOURLY RATE                                          $                    8.50

  HOURS WORKED                                                                60

  OVERTIME RATE                                        $                    4.25

  OVERTIME HOURS WORKED                                                       20

  OVERTIME (ACTUAL DAMAGES)                            $              5,233.57

  OVERTIME (LIQUIDATED DAMAGES)                        $              5,233.57

  TOTAL DAMAGES                                        $             10,467.14

         37.     At all times material hereto, the Corporate Defendants failed to comply with Title

  29 U.S.C. §§ 201-219 and 29 C.F.R. § 516.2 and § 516.4 et seq. in that Plaintiff and those

  similarly situated performed services and worked in excess of the maximum hours provided by

  the FLSA but no provision was made by the Corporate Defendants to properly pay them at the

  rate of time and one half for all hours worked in excess of forty hours (40) per workweek as

  provided in the FLSA. The additional persons who may become plaintiffs in this action are

  weekly-paid employees and/or former employees of the Corporate Defendants who are and who

  were subject to the unlawful payroll practices and procedures of the Corporate Defendants and

  were not paid time and one half of their regular rate of pay for all overtime hours worked in

  excess of forty.

         38.     The Corporate Defendants knew and/or showed reckless disregard for the

  provisions of the FLSA concerning the payment of overtime wages and remain owing Plaintiff

  and those similarly situated these overtime wages since the commencement of Plaintiff’s and

                                       SAENZ & ANDERSON, PLLC
                                  th
                       20900 NE 30 Avenue, Suite 800         Telephone: 305.503.5131             8
                       Aventura, Florida 33180               Facsimile: 888.270.5549
Case 1:19-cv-22528-CMA Document 1 Entered on FLSD Docket 06/18/2019 Page 9 of 15



  those similarly situated employees’ employment with the Corporate Defendants as set forth

  above, and Plaintiff and those similarly situated are entitled to recover double damages. The

  Corporate Defendants never posted any notice, as required by Federal Law, to inform employees

  of their federal rights to overtime and minimum wage payments.

           39.      The Corporate Defendants willfully and intentionally refused to pay Plaintiff

  overtime wages as required by the laws of the United States as set forth above and remain owing

  Plaintiff these overtime wages since the commencement of Plaintiff’s employment with the

  Corporate Defendants as set forth above.

           40.      Plaintiff has retained the law offices of the undersigned attorney to represent her

  in this action and is obligated to pay a reasonable attorneys’ fee.

                                            PRAYER FOR RELIEF

           WHEREFORE, Plaintiff and those similarly situated request this Honorable Court:

           A. Enter judgment for Plaintiff and others similarly situated and against the Corporate

                 Defendants on the basis of the Corporate Defendants’ willful violations of the Fair

                 Labor Standards Act, 29 U.S.C. § 201 et seq. and other Federal Regulations;

           B. Award Plaintiff actual damages in the amount shown to be due for unpaid overtime

                 compensation for hours worked in excess of forty weekly;

           C. Award Plaintiff an equal amount in double damages/liquidated damages;

           D. Award Plaintiff reasonable attorneys’ fees and costs of suit; and

           E. Grant such other and further relief, as this Court deems equitable and just.

                                               JURY DEMAND

           Plaintiff and those similarly situated demand trial by jury of all issues so triable as of

  right.


                                          SAENZ & ANDERSON, PLLC
                                     th
                          20900 NE 30 Avenue, Suite 800       Telephone: 305.503.5131                9
                          Aventura, Florida 33180             Facsimile: 888.270.5549
Case 1:19-cv-22528-CMA Document 1 Entered on FLSD Docket 06/18/2019 Page 10 of 15



                          COUNT II: WAGE AND HOUR VIOLATION BY
                             ROSARIO MARTINEZ (OVERTIME)

          41.      Plaintiff repeats and re-alleges paragraphs 1-11 as if fully stated herein.

          42.      At all times material hereto, the Individual Defendant was, and is now, the owner,

   director and/or a high-ranking officer of Sparkles. The Individual Defendant was an employer of

   Plaintiff and others similarly situated within the meaning of Section 3(d) of the FLSA in that the

   Individual Defendant acted directly or indirectly in the interests of Sparkles in relation to the

   employees of Sparkles, including Plaintiff and others similarly situated. The Individual

   Defendant had operational control of Sparkles, was involved in the day-to-day functions of

   Sparkles, provided Plaintiff with her work schedule, and is jointly liable for Plaintiff’s damages.

          43.      The Individual Defendant is and was, at all times relevant, a person in control of

   Sparkles’ financial affairs and could cause Sparkles to compensate (or not to compensate) its

   employees in accordance with the FLSA.

          44.      The Individual Defendant willfully and intentionally caused Plaintiff not to

   receive overtime compensation as required by the laws of the United States as set forth above

   and remains owing Plaintiff these overtime wages since the commencement of Plaintiff’s

   employment with the Corporate Defendants as set forth above.

          45.      Plaintiff has retained the law offices of the undersigned attorney to represent her

   in this action and is obligated to pay a reasonable attorneys’ fee.

                                           PRAYER FOR RELIEF

          WHEREFORE, Plaintiff and those similarly situated request this Honorable Court:

          A. Enter judgment for Plaintiff and others similarly situated and against the Individual

                Defendant on the basis of the Individual Defendant’s willful violations of the Fair

                Labor Standards Act, 29 U.S.C. § 201 et seq. and other Federal Regulations;

                                         SAENZ & ANDERSON, PLLC
                                    th
                         20900 NE 30 Avenue, Suite 800         Telephone: 305.503.5131              10
                         Aventura, Florida 33180               Facsimile: 888.270.5549
Case 1:19-cv-22528-CMA Document 1 Entered on FLSD Docket 06/18/2019 Page 11 of 15



            B. Award Plaintiff actual damages in the amount shown to be due for unpaid overtime

                  compensation for hours worked in excess of forty weekly;

            C. Award Plaintiff an equal amount in double damages/liquidated damages;

            D. Award Plaintiff reasonable attorneys’ fees and costs of suit; and,

            E. Grant such other and further relief, as this Court deems equitable and just.

                                                JURY DEMAND

            Plaintiff and those similarly situated demand trial by jury of all issues so triable as of

   right.

                                  COUNT III: FMLA INTERFERENCE

            46.      Plaintiff repeats and re-alleges paragraphs 1-26 as if fully stated herein.

            47.      At all times material, Plaintiff was employed by Defendants and an “eligible

   employee” entitled to leave under the FMLA.

            48.      Plaintiff’s daughter was diagnosed with a serious illness.

            49.      Plaintiff informed Defendants of her daughter’s serious illness and that she

   needed to take leave to care for her.

            50.      Defendants failed to provide Plaintiff with any FMLA paperwork and failed to

   advise Plaintiff of her right to take leave under the FMLA.

            51.      Plaintiff took leave to care for her seriously ill daughter.

            52.      Plaintiff gave proper notice to Defendants by informing them of her daughter’s

   medical condition. Plaintiff provided enough information for Defendants to know that her leave

   may be covered by the FMLA.

            53.      Plaintiff communicated with Defendants regarding her inability to return to work

   because she had to care for her daughter.


                                           SAENZ & ANDERSON, PLLC
                                      th
                           20900 NE 30 Avenue, Suite 800         Telephone: 305.503.5131           11
                           Aventura, Florida 33180               Facsimile: 888.270.5549
Case 1:19-cv-22528-CMA Document 1 Entered on FLSD Docket 06/18/2019 Page 12 of 15



          54.      Defendants were aware that Plaintiff was unable to work because she had to care

   for her daughter.

          55.      Despite their knowledge of Plaintiff’s daughter’s medical condition, Defendants

   failed to notify Plaintiff of her eligibility status and rights under the FMLA and failed to notify

   Plaintiff whether her leave was or could be designated as FMLA leave.

          56.      Instead of informing Plaintiff of her rights, Defendants terminated Plaintiff.

   Defendants interfered with Plaintiff FMLA’s rights in three different occasions: (a) when

   Defendants failed to provide Plaintiff with FMLA paperwork; (b) when Defendants failed to

   inform Plaintiff of her FMLA rights; (c) and when Defendants terminated Plaintiff.

          57.      Defendants interfered with Plaintiff’s rights to take leave under the FMLA and

   denied her the benefits to which she was entitled.

          58.      As a direct and proximate result of the intentional violations by Defendants of

   Plaintiff’s rights under the FMLA, Plaintiff has been damaged.

                                            PRAYER FOR RELIEF

          WHEREFORE, Plaintiff requests this Honorable Court:

          A. Enter judgment in Plaintiff’s favor and against Defendants for their violations of the

                FMLA;

          B. Award Plaintiff actual damages suffered, including back pay, front pay, loss of

                benefits, future pecuniary loss, lost future earnings capacity;

          C. Award Plaintiff liquidated damages based on Defendants’ conduct;

          D. Award Plaintiff prejudgment interest on any damages award;

          E. Award Plaintiff reasonable costs and attorney’s fees;

          F. Award Plaintiff any further relief pursuant to the FMLA; and,


                                          SAENZ & ANDERSON, PLLC
                                     th
                          20900 NE 30 Avenue, Suite 800        Telephone: 305.503.5131             12
                          Aventura, Florida 33180              Facsimile: 888.270.5549
Case 1:19-cv-22528-CMA Document 1 Entered on FLSD Docket 06/18/2019 Page 13 of 15



          G. Grant Plaintiff such other and further relief, as deemed equitable and just.

                                           JURY TRIAL DEMAND

          Plaintiff demands trial by jury of all issues so triable as of right.

                    COUNT IV- VIOLATION OF THE FMLA – RETALIATION

          59.      Plaintiff repeats and re-alleges paragraphs 1-26 as if fully stated herein.

          60.      Plaintiff’s daughter’s medical condition was sufficiently severe that Plaintiff was

   eligible to take leave pursuant to the FMLA.

          61.      Plaintiff provided enough information for Defendants to know that her leave may

   be covered by the FMLA.

          62.      Defendants terminated Plaintiff shortly after she took leave, which should have

   been designated as FMLA leave, or because she attempted to take FMLA leave.

          63.      Defendants terminated Plaintiff because she took leave, which should have been

   designated as FMLA leave, or because she attempted to take FMLA leave. Alternatively, the fact

   that Plaintiff took leave, which should have been designated as FMLA leave, or because she

   attempted to take FMLA leave, was a motivating factor that caused Plaintiff’s termination.

          64.      As a direct and proximate result of the intentional violations by Defendants of

   Plaintiff’s rights under the FMLA, Plaintiff has been damaged.

                                            PRAYER FOR RELIEF

          WHEREFORE, Plaintiff requests this Honorable Court:

          A. Enter judgment in Plaintiff’s favor and against Defendants for their violations of the

                FMLA;

          B. Award Plaintiff actual damages suffered, including back pay, front pay, loss of

                benefits, future pecuniary loss, lost future earnings capacity;


                                          SAENZ & ANDERSON, PLLC
                                     th
                          20900 NE 30 Avenue, Suite 800        Telephone: 305.503.5131             13
                          Aventura, Florida 33180              Facsimile: 888.270.5549
Case 1:19-cv-22528-CMA Document 1 Entered on FLSD Docket 06/18/2019 Page 14 of 15



           C. Award Plaintiff liquidated damages based on Defendants’ conduct;

           D. Order reinstatement;

           E. Award Plaintiff prejudgment interest on any damages award;

           F. Award Plaintiff reasonable costs and attorney’s fees;

           G. Award Plaintiff any further relief pursuant to the FMLA; and,

           H. Grant Plaintiff such other and further relief, as deemed equitable and just.

                                           JURY TRIAL DEMAND

           Plaintiff demands trial by jury of all issues so triable as of right.

   COUNT V: FEDERAL STATUTORY VIOLATION PURSUANT TO 29 U.S.C. 215 (a)(3)
              RETALIATORY DISCHARGE AGAINST DEFENDANTS

           65.     Plaintiff repeats and re-alleges paragraphs 1-11 as if fully stated herein.

           66.     Defendants willfully and intentionally refused to pay Plaintiff her legally owed

   overtime wages as required by the laws of the United States and remain owing Plaintiff these

   wages as set forth above.

           67.     Section 206(a)(3) of the FLSA states that it shall be unlawful for any person “to

   discharge or in any manner discriminate against any employee because such employee has filed

   any complaint or instituted or caused to be instituted any proceeding under or related to this

   chapter, or has testified or is about to testify in such proceeding . . . .”

           68.     Plaintiff complained about her unpaid overtime wages to Defendants on multiple

   occasions, but Defendants never addressed her grievances.

           69.     Shortly after complaining about her unpaid overtime wages, Defendants

   terminated Plaintiff’s employment.




                                          SAENZ & ANDERSON, PLLC
                                     th
                          20900 NE 30 Avenue, Suite 800          Telephone: 305.503.5131         14
                          Aventura, Florida 33180                Facsimile: 888.270.5549
Case 1:19-cv-22528-CMA Document 1 Entered on FLSD Docket 06/18/2019 Page 15 of 15



          70.       The motivating factors, which caused Plaintiff’s discharge as described above,

   were the complaints seeking the payment of overtime wages from Defendants. Alternatively,

   Plaintiff would not have been fired but for her complaints about unpaid overtime wages.

          71.       Defendants’ termination of Plaintiff was in direct violation of 29 U.S.C.

   § 215(a)(3) and, as a direct result, Plaintiff has been damaged.

                                             PRAYER FOR RELIEF

          WHEREFORE, Plaintiff requests this Honorable Court:

          A. Enter a judgment against Defendants for all back wages from the date of discharge to

                the present date and an equal amount of back wages as liquidated damages, attorneys’

                fees, costs; and,

          B. Order reinstatement and promotion and injunctive relief prohibiting Defendants from

                discriminating in the manner described above, emotional distress and humiliation, and

                pain and suffering, front wages, as well as other damages recoverable by law under

                29 U.S.C. § 216(b).

                                            JURY TRIAL DEMAND

          Plaintiff demands trial by jury of all issues so triable as of right.

   Dated: June 18, 2019.                                  Respectfully submitted,

                                                          By: /s/ R. Martin Saenz
                                                          R. Martin Saenz, Esquire
                                                          Fla. Bar No.: 640166
                                                          E-mail: msaenz@saenzanderson.com
                                                          SAENZ & ANDERSON, PLLC
                                                          20900 NE 30th Avenue, Ste. 800
                                                          Aventura, Florida 33180
                                                          Telephone: (305) 503-5131
                                                          Facsimile: (888) 270-5549




                                           SAENZ & ANDERSON, PLLC
                                      th
                          20900 NE 30 Avenue, Suite 800        Telephone: 305.503.5131            15
                          Aventura, Florida 33180              Facsimile: 888.270.5549
